Citation Nr: 9932923	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  He died in June 1996 at the age of 84.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above issues.

This claim came before the Board in April 1999.  It was 
remanded for further evidentiary development.  All requested 
development has been completed.

                                                         
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on June [redacted], 1996.  His death 
certificate lists respiratory failure due to congestive 
heart failure as his cause of death.  Leukemia was noted 
as a significant condition contributing to death, but not 
resulting in the underlying cause.

3.  At the time of his death the veteran was service 
connected for anxiety disorder at a rate of 30 percent.  
Service connection for this disorder had been in effect since 
the time of his discharge in October 1945.

4.  Although a medical opinion has been rendered by the 
veteran's private physician, to the effect that his 
peripheral vascular disease and osteoarthritis should have 
been service connected, this physician has provided no 
explanation or medical rationale for this opinion.

5.  The preponderance of the evidence indicates that the 
veteran's cause of death was unrelated to his service 
connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The cause of veteran's death was not due to a service 
connected disability or to his active service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1999).

2.  The appellant is not entitled toto Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  
38 U.S.C.A. § 3501 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

The appellant contended in her substantive appeal that 
service connection for the cause of the veteran's death 
should be granted because she believed that his nervous 
disorder contributed to cause his death, and that he returned 
from service with pernicious anemia, bronchitis, other 
respiratory illnesses, an eating disorder, frostbite of the 
hands and feet, and leukemia.

A review of the veteran's service medical records is negative 
for any complaints or clinical findings pertaining to 
myelofibrosis, chronic myelogenous leukemia a bone marrow 
disorder, cardiac problems, or a respiratory disorder.  A 
June 1945 hospital summary shows that he suffered from 
recurrent attacks of anxiety since the age of 12 years that 
were manifested by choking sensations, difficulty breathing, 
insomnia, epigastric distress, headaches, and weakness.  A 
physical examination at that time was negative for any 
abnormalities.  

Service connection for psychoneurosis, anxiety state, was 
granted in October 1945 and assigned a 50 percent disability 
rating.  Service connection for the disorder continued 
through the date of the veteran's death, at which time a 30 
percent disability rating was in effect.  Service connection 
has not been granted for any other disorder.

Private medical records from Sylacauga Hospital, dated from 
August 1986 to April 1987, show treatment for myodysplastic 
syndrome, bronchitis, squamous cell carcinoma of the left 
temple, and occult infection.  Records from Coosa Valley 
Medical Center, dated from September 1989 to May 1996, show 
treatment for a prostate disorder, congestive heart failure, 
myelofibrosis, ischemic heart disease, polymyalgia, and 
chronic renal failure.  On May 28, 1996 he was treated for 
chronic myelogenous leukemia, congestive heart failure and 
sepsis.

In a March 1996 medical report the veteran's private 
physician reported that the veteran had had a chronic illness 
for several years.  The illness had been diagnosed as 
myelofibrosis that transformed into leukemia.  The medical 
report further indicates that the veteran was blind in both 
eyes.

The death certificate shows that he died June [redacted], 1996, 
and that the immediate cause of death was respiratory failure 
due to congestive heart failure.  The death certificate further 
shows that chronic myelogenous leukemia contributed to cause 
death, but no other contributory causes are shown.

The veteran's private physician provided a statement, dated 
in March 1998, to the effect that in his opinion the 
veteran's osteoarthritis and peripheral vascular disease 
should have been service connected.  In an April 1999 
decision the Board found this statement to be new and 
material evidence and reopened the appellant's claim.  The 
claim was then remanded for further development.  The private 
medical records, described above, from Coosa Valley Medical 
Center and Sylacauga Hospital were requested.  

The Board also requested that Dr. Friday provide an 
explanation of the medical rationale, complete with citation 
to competent authority, for his opinion that (1) the veteran 
should have been service connected for peripheral vascular 
disease and osteoarthritis, and (2) that the veteran's 
service-connected anxiety disorder and/or his nonservice-
connected peripheral vascular disease and osteoarthritis 
resulted in his death.  The RO was requested to ask that Dr. 
Friday explain his opinions in light of the fact that the 
veteran's death certificate shows an immediate cause of death 
of respiratory failure due to, or as a consequence of, 
congestive heart failure, as well as a significant condition 
of leukemia (chronic myelogenous) that contributed to death 
but did not result in the underlying cause.

A request for this explanation was sent to Dr. Friday in May 
1999.  No response was received.  The Board concludes that 
the preponderance of the evidence indicates that the 
veteran's death, caused by respiratory failure due to 
congestive heart failure, was not related to his remote 
military service, or to his service connected anxiety 
disorder.  Although the veteran's private physician has 
rendered an opinion that the veteran's osteoarthritis and 
peripheral vascular disease should have been service 
connected, he has not explained in any manner how this led to 
the veteran's death, or why the veteran's death could be 
related to his service connected anxiety.  The remainder of 
the medical evidence fails to show any relationship between 
the veteran's service connected disability or his military 
service and his death.

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant has 
not been shown competent to render an opinion relating to 
medical causation regarding the veteran's death.

Eligibility to Dependents' Educational Assistance is derived 
from a veteran who was discharged under other than 
dishonorable conditions and has a permanent and total service 
connected disability; or a permanent and total disability was 
in existence at the time of death; or the veteran died as a 
result of a service connected disability.  Eligibility to 
Dependents' Educational Assistance is denied as the evidence 
does not show the veteran died as a result of a service 
connected disability, nor was there a service connected 
permanent and total disability at the time of his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
Entitlement to Dependents' Educational Assistance is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

